DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 8/10/2022.
In the amendment, Applicant has amended claims 1, 2, 5, 7, 13, 15, 16, and 18 and cancelled claim 6.  
Claims 1-5 and 7-20 are currently pending.
	
Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 12, filed 8/10/2022, with respect to the objections to claims 15 and 16 and they are persuasive.  Examiner has withdrawn the objections to claims 15 and 16.  

Examiner has fully considered Applicant’s arguments, see pages 12-14, filed 8/10/2022, with respect to the rejection of claims under 35 U.S.C. 112(a/b) and they are persuasive.  Examiner has withdrawn the rejection of claims 35 U.S.C. 112(a/b) regarding the “network access device” claim terms as these claim terms are no longer interpreted to invoke 35 U.S.C. 112(f). 

Examiner has fully considered Applicant's arguments, see pages 14-16, filed 8/10/2022, with respect to the rejection of claims under 35 U.S.C. 102 and 103.  The claim amendments overcome the previous rejections, but new grounds of rejection have been introduced below and are necessitated by amendment.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 5 of claim 18, “long-rand” should be changed to “long-range”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 18: the relationship between the “second data” and the “received message” is unclear.  In the “identify” step, a target recipient is identified via an identifier.  Later, output data “corresponding to” a “received message” is controlled based on the matching of the identifier (for the second data) with users/devices.  It is unclear how the received message relates to the second data.  
Claims 2-5, 7-12, 14-17, 19, and 20 depend from one of the above claims and are thus similarly indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436).

Regarding claim 1: Itou discloses a system for redundant communications in a vehicle, the system comprising: 
a primary network access device configured to transmit and receive first data using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi)); 
a long-range radio transceiver configured to transmit and receive second data over at least one radio channel (see portable module 10 of Figure 1, for example; as indicated in [0021], for example, the portable module “can perform wireless communication in a wide area compared to the Wi-Fi module unit” and is reasonably interpreted as a long-range radio transceiver); and 
an electronic control unit (ECU) coupled to the primary network access device and the long-range radio transceiver and configured to (see controller 40 of Figure 1, for example, which is coupled to the transceivers and the antennas): 
receive a received message via the long-range radio transceiver (disclosed throughout; see [0025], for example, which discloses that the device receives messages via the long-range transceiver (portable module 10, for example)); 
determine an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generate a transmission message to be sent via the long-range radio transceiver in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); and 
control the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).
Itou does not explicitly disclose the limitations: an output device configured to output data; identify a target recipient of the second data via an identifier; compare the identifier of the target recipient to at least one of an identifier of users in the vehicle, an identifier of user devices in the vehicle, or an identifier of the vehicle to determine whether the target recipient includes the vehicle; control the output device to output data corresponding to the received message in response to a match between the identifier and the at least one of an identifier of users in the vehicle, an identifier of user devices in the vehicle, or an identifier of the vehicle.  However, Tada discloses a similar vehicular system, which includes an output unit (see the output control unit 209 and the corresponding display and sound output units 212-214 of Figure 2, for example).  Further, as indicated in Figures 4 and 6, the control unit identifies a target recipient (see step S202 of Figure 4, for example), compares the identifier of the target recipient with at least one identifier of users in the vehicle (see steps S202, S204, S206, and S210 of Figure 4, for example), and controls the output device to output data corresponding to a received message in response to a match between the identifiers (see Figure 6, for example which uses the occupant flag (as set based on the comparisons in Figure 4) to control the mode in which the data is output (S305-S307)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to control an output mode for sending data to an output device based on a comparison of an identifier of a message and the identity of users in a vehicle as disclosed in Tada.  The rationale for doing so would have been to selectively present output data based on the occupants of a vehicle to protect the privacy of the data in certain messages as suggested by Tada.

Regarding claim 18: Itou discloses a method for redundant communications in a vehicle, the method comprising: 
transmitting and receiving first data via a primary network access device using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi)); 
transmitting and receiving second data via a long-range radio transceiver (see portable module 10 of Figure 1, for example; as indicated in [0021], for example, the portable module “can perform wireless communication in a wide area compared to the Wi-Fi module unit” and is reasonably interpreted as a long-range radio transceiver); 
receiving, by the ECU, a received message via the long-range radio transceiver (disclosed throughout; see [0025], for example, which discloses that the device receives messages via the long-range transceiver (portable module 10, for example));  
determining, by the ECU, an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generating, by the ECU, a transmission message to be sent via a long-range radio transceiver over at least one radio channel in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); and 
controlling, by the ECU, the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).
Itou does not explicitly disclose the limitations: identifying, by an electronic control unit (ECU), a target recipient of the second data via an identifier; comparing, by the ECU, the identifier of the target recipient to at least one of an identifier of users in the vehicle, an identifier of user devices in the vehicle, or an identifier of the vehicle to determine whether the target recipient includes the vehicle; controlling, by the ECU, an output device to output data corresponding to the received message in response to a match between the identifier and the at least one of the identifier of users in the vehicle, the identifier of the user devices in the vehicle, or the identifier of the vehicle.  However, Tada discloses a similar vehicular system, which includes an output unit (see the output control unit 209 and the corresponding display and sound output units 212-214 of Figure 2, for example).  Further, as indicated in Figures 4 and 6, the control unit identifies a target recipient (see step S202 of Figure 4, for example), compares the identifier of the target recipient with at least one identifier of users in the vehicle (see steps S202, S204, S206, and S210 of Figure 4, for example), and controls the output device to output data corresponding to a received message in response to a match between the identifiers (see Figure 6, for example which uses the occupant flag (as set based on the comparisons in Figure 4) to control the mode in which the data is output (S305-S307)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to control an output mode for sending data to an output device based on a comparison of an identifier of a message and the identity of users in a vehicle as disclosed in Tada.  The rationale for doing so would have been to selectively present output data based on the occupants of a vehicle to protect the privacy of the data in certain messages as suggested by Tada.


Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of McPhee et al (US 10,887,808).

Regarding claim 13: Itou discloses a system for redundant communications in a vehicle, the system comprising: 
a primary network access device configured to transmit and receive first data using a first protocol (see Wi-Fi module unit 20 of Figure 1, which transmits and receives data using a first protocol (Wi-Fi));  23 4822-0157-9693Attorney Docket No. 15269-44400 
a long-range radio transceiver configured to transmit and receive second data over at least one radio channel (see portable module 10 of Figure 1, for example; as indicated in [0021], for example, the portable module “can perform wireless communication in a wide area compared to the Wi-Fi module unit” and is reasonably interpreted as a long-range radio transceiver); and 
an electronic control unit (ECU) coupled to the primary network access device and the long-range radio transceiver and configured to (see controller 40 of Figure 1, for example, which is coupled to the transceivers): 
receive a received message via the long-range radio transceiver (disclosed throughout; see [0025], for example, which discloses that the device receives messages via the long-range transceiver (portable module 10, for example));  
determine an out-of-range condition in response to the primary network access device being unable to at least one of transmit or receive the first data (as indicated in [0026], the threshold represents the signal level required for the Wi-Fi modules to communicate with the access point; that is, when the signal level is below the threshold level, the primary network access device (Wi-Fi module) is unable to at least one of transmit or receive the first data and is thus out of range of the corresponding access point(s)); 
generate a transmission message to be sent via the long-range radio transceiver in response to determining the out-of-range condition (as indicated in [0021], the portable module 10 transmits a transmission signal from the controller to the base station and thus the controller generates a transmission message to be sent via the long-range radio transceiver (portable module)); 
control the long-range radio transceiver to transmit the transmission message via the at least one radio channel in response to determining the out-of-range condition (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).
Itou does not explicitly disclose the limitations: an output device configured to output data and control the output device to output data indicating the out-of-range condition.  However, McPhee discloses a similar system with vehicles having multiple network interfaces.  Further, in 13:58-14:3, McPhee discloses the step of switching network interfaces and indicates that the switch can be provided to an output device (“a user interface within the vehicle”) output data indicating the switch of network interfaces (and thus indicating the out of range condition that triggered the switch).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to output data indicating the switch and thus also indicating the out of range condition to the user via an output device such as a user interface.  The rationale for doing so would have been to notify the user to enable the user to take corrective action as suggested in 13:58-14:3 of McPhee.
Itou, modified, does not explicitly disclose the limitations: identify a target recipient of the second data via an identifier; compare the identifier of the target recipient to at least one of an identifier of users in the vehicle, an identifier of user devices in the vehicle, or an identifier of the vehicle to determine whether the target recipient includes the vehicle; control the output device to output data corresponding to the received message in response to a match between the identifier and the at least one of the identifier of users in the vehicle, the identifier of the user devices in the vehicle, or the identifier of the vehicle.  However, Tada discloses a similar vehicular system, which includes an output unit (see the output control unit 209 and the corresponding display and sound output units 212-214 of Figure 2, for example).  Further, as indicated in Figures 4 and 6, the control unit identifies a target recipient (see step S202 of Figure 4, for example), compares the identifier of the target recipient with at least one identifier of users in the vehicle (see steps S202, S204, S206, and S210 of Figure 4, for example), and controls the output device to output data corresponding to a received message in response to a match between the identifiers (see Figure 6, for example which uses the occupant flag (as set based on the comparisons in Figure 4) to control the mode in which the data is output (S305-S307)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to control an output mode for sending data to an output device based on a comparison of an identifier of a message and the identity of users in a vehicle as disclosed in Tada.  The rationale for doing so would have been to selectively present output data based on the occupants of a vehicle to protect the privacy of the data in certain messages as suggested by Tada.

Regarding claim 2: Itou discloses the limitations of parent claim 1 as indicated above.  Itou does not explicitly disclose the limitations: the primary network access device is configured to communicate via a cellular network, and the ECU is further configured to determine the out- of-range condition in response to at least one of determining that the primary network access device is outside a range of the cellular network or in response to determining that a current location of the primary network access device is within or outside of a geo-fence corresponding to locations uncovered or covered by the cellular network.  
However, McPhee discloses a system with vehicles having multiple network interfaces.  Further, as indicated throughout, McPhee discloses using a current location (and predicted upcoming location) along with information about the expected signal to determine when the vehicle will be out of range.  For example, consider Figure 7, which indicates that the vehicle (while communicating with a first network) receives location-based performance data and determines a location at which to switch to another communication network.  This location at which to switch is interpreted as a geo-fence as it represents the boundary of an area covered by a first network with an area not covered by the first network, but covered by a second network.  Further, McPhee discloses that the first network can be a cellular network (see 13:4-11, for example).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize the location based performance data and pre-select a network to change to at a particular location.  The rationale for doing so would have been to reduce data loss and recovery by proactively selecting a network prior to failure of the previous connection as suggested in 1:36-44 of McPhee, for example.

Regarding claim 14: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: the primary network access device is configured to communicate via a cellular network, and the ECU is further configured to determine the out- of-range condition in response to at least one of determining that the primary network access device is outside a range of the cellular network or in response to determining that a current location of the primary network access device is within or outside of a geo-fence corresponding to locations uncovered or covered by the cellular network.
However, McPhee discloses a system with vehicles having multiple network interfaces.  Further, as indicated throughout, McPhee discloses using a current location (and predicted upcoming location) along with information about the expected signal to determine when the vehicle will be out of range.  For example, consider Figure 7, which indicates that the vehicle (while communicating with a first network) receives location-based performance data and determines a location at which to switch to another communication network.  This location at which to switch is interpreted as a geo-fence as it represents the boundary of an area covered by a first network with an area not covered by the first network, but covered by a second network.  Further, McPhee discloses that the first network can be a cellular network (see 13:4-11, for example).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize the location based performance data and pre-select a network to change to at a particular location.  The rationale for doing so would have been to reduce data loss and recovery by proactively selecting a network prior to failure of the previous connection as suggested in 1:36-44 of McPhee, for example.

Claims 3, 4, 7, 8, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of Kaminski (US 10,580,286).

Regarding claim 3: Itou, modified, discloses the limitations of parent claim 1 as indicated above.  Itou does not explicitly disclose the limitations: further comprising a sensor configured to detect sensor data corresponding to the vehicle, wherein the ECU is further configured to: determine an emergency condition based on the sensor data; and generate the transmission message to include a message indicating the emergency condition.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 4: Itou, modified, discloses the limitations of parent claim 3, as indicated above.  Itou does not explicitly disclose the limitations: wherein the emergency condition includes at least one of running out of fuel for powering the vehicle, running out of electrical energy for powering the vehicle, contact between the vehicle and an external object, or incapacitation of a driver of the vehicle.  However, as indicated above, Kaminski discloses detecting the emergency condition based on sensors detecting an accident (contact between the vehicle and an external object) which resulted in airbag deployment (see 4:37-57, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 7: Itou, modified, discloses the limitations of parent claim 6, as indicated above.  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: identify a target recipient of the received message based on the received message; determine a re-transmit condition in response to a failure to determine that the target recipient is in the vehicle; and control the long-range radio transceiver to transmit the receive message in response to determining the re-transmit condition.  However, as noted above, Kaminski discloses the use of a “digital entity” such as vehicle 102b or user terminal 140 of Figure 2.  This digital entity can be used as an alternate device for communicating an emergency message in the situate where the TCU is damaged in the accident which triggered the emergency message (see 4:37-57 and 5:48-6:11, for example).  Thus, the vehicle 102b is configured to receive an emergency message from the vehicle involved in the accident 102a for the purpose of forwarding the emergency message to the server 186.  The vehicle 102b clearly determines that the message is intended for the server 186 (not itself) and that the intent is for the message to be re-transmitted (a re-transmit condition is indicated in the message which requests the vehicle 102b to forward the message) and then transmits the message to the server 186 via a long-range radio transceiver.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize nearby vehicles such as 102b to help forward messages from a vehicle involved in an accident.  The rationale for doing so would have been to improve the reliability of the message by using alternate transmission paths in the case of failure of a first transmission path.

Regarding claims 8 and 20: Itou, modified, discloses the limitations of parent claims 1 and 18, as indicated above.  Itou does not explicitly disclose the limitation: wherein the ECU is further configured to: determine an identity of at least one of the vehicle or a user of the vehicle; determine a current location of the vehicle; and generate the transmission message to include the identity of the at least one of the vehicle or the user of the vehicle and to include the current location of the vehicle.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which discloses that the emergency message includes the location of the vehicle.  Further, as indicated in 7:53-61, the vehicle may add identification information of the vehicle such as a VIN to the message transmitted in response to the detection of an accident/crash.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Regarding claim 12: Itou, modified, discloses the limitations of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations: further comprising a third network access device configured to communicate with a user device corresponding to a user of the vehicle, wherein the ECU is further configured to: determine a user communication event in response to determining that the user device is capable of communicating via a cellular network; generate a user message in response to determining the user communication event; and control the third network access device to transmit the user message to the user device to be transmitted via the cellular network in response to determining the user communication event.  However, Kaminski discloses the limitations: further comprising a third network access device configured to communicate with a user device corresponding to a user of the vehicle (see mobile device 140 of Figure 2, for example; as indicated in 5:48-55, this mobile device may correspond to an occupant of the vehicle; the vehicle transmits a message to the mobile device 140 via a third network access device such as an NFC controller, a Bluetooth controller, or a WiFi controller, as indicated in 6:12-25), wherein the ECU is further configured to: determine a user communication event in response to determining that the user device is capable of communicating via a cellular network (see 4:37-57 of Kaminski, which discloses that the vehicle determines a user communication event when an accident is detected; as noted in 6:12-47, the vehicle transmits an emergency message using this mobile device 140); generate a user message in response to determining the user communication event (see 4:37-57 and 6:12-47, for example, which indicate that an emergency message is transmitted in response to the detection of an accident); and control the third network access device to transmit the user message to the user device to be transmitted via the cellular network in response to determining the user communication event (see Figure 2 and 6:12-47, which indicates that the emergency message is transmitted via the mobile device 140 (also called the “digital entity”) via a cellular network).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  It would further have been obvious to use a local mobile device (such as device 140 of Kaminski of an occupant of the vehicle) to transmit the message in the case where the primary access device cannot transmit the message.  The rationale for doing so would have been to improve the reliability of the emergency message transmission in the case that the TCU is damaged in an accident, as suggested in 5:35-38 of Kaminski.

Regarding claim 19: Itou, modified, discloses the limitations of parent claim 18 as indicated above.  Itou does not explicitly disclose the limitations: further comprising: detecting, by a sensor, sensor data corresponding to the vehicle; determining, by the ECU, an emergency condition based on the sensor data; and generating, by the ECU, the transmission message to include a message indicating the emergency condition.  However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of Kaminski (US 10,580,286) in view of Speaker (US 2020/0029194).

Regarding claim 5: Itou, modified, discloses the limitations of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: include information corresponding to the target recipient in the transmission message; receive a confirmation message from a device associated with the target recipient indicating that the transmission message was received by the device associated with the target recipient; and control the output device to output data indicating that the confirmation message was received.  
However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  This clearly discloses that the vehicle identifies a target recipient (the server 186) of the second data (relevant information).  Further, as indicated in 5:15-21, the message indicates information corresponding to the target recipient as the vehicle asks the transceiver to forward the message to the server 186.  Finally, in step 320 (and 7:27-32), the vehicle receives a confirmation that the message was successfully sent to the target device (server 186).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.
However, Itou, modified by Kaminski, does not explicitly disclose the limitation: further comprising an output device configured to output data and control the output device to output data indicating that the confirmation message was received.  However, Speaker discloses a system in which a vehicle transmits an emergency message when the likelihood of an emergency situation has been detected.  The vehicle of Speaker includes an output device (the headlight as well as any other device used to present the confirmation signal to the user in step 223 of Figure 2).  Further, Speaker discloses using an output device to notify the user that the emergency message has been sent (see [0077] – the light device “may pulse on and off once an emergency reporting to a dispatcher is confirmed” and step 223 of Figure 2 and [0078], which indicates that the user is presented with a confirmation when a successful connection has been made; see also [0017], which indicates that the notification may be provided via an integrated display screen, speaker, etc.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou, modified, to further indicate (using an output device) to the user that the emergency message has been successfully sent.  The rationale for doing so would have been to enable the user to know that help is on the way in the event of an emergency situation, providing peace of mind to an injured rider, as suggested by Speaker in [0095].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of Fechtel et al (US 2020/0280827).

Regarding claim 9: Itou, modified, discloses the limitations of parent claim 1, as indicated above.  Itou further discloses the limitation wherein the ECU is further configured to: communicate with a receiver via the long-range radio transceiver (see [0042], for example, which indicates that in response to communication via the Wi-Fi modules being prohibited (i.e. when the signal level is below the threshold), the vehicle performs communication using the long-range radio transceiver (the portable module 10)).  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: determine a bandwidth of the at least one radio channel based on the communication with the receiver; and generate the transmission message based on the bandwidth of the at least one radio channel such that at least a predetermined percentage of the bandwidth is utilized.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 53 and [0347]-[0348], Fechtel discloses using the bandwidth of different links to determine scheduling and allocation on those links.  As indicated in [0346], these scheduling decisions are made based in part on bandwidth requirements and thus the transmission is performed such that the vehicle uses a certain amount of the available bandwidth (percentage).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to measure bandwidth and generate the transmission message based on the measured bandwidth such that the requirements are met (including a certain percentage of bandwidth).  The rationale for doing so would have been to ensure the selected radio connections can support the applications used by the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of Graham et al (US 2020/0202470).

Regarding claim 10: Itou, modified, discloses the limitation of parent claim 1, as indicated above.  Itou does not explicitly disclose the limitations of: further comprising an input device configured to receive user input to be transmitted to a remote device, wherein the ECU is further configured to generate the transmission message based on the user input.  However, providing an input device to receive user input an generating a transmission message based on the input is known in the art.  Consider Graham, for example, which discloses the use of a user interface which presents an input button to generate an emergency message that is transmitted to one more emergency contacts in the event of an emergency or threat (see [0110]-[0112], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to provide a user input device to receive user input to be transmitted to a remote device and to generate a message based on that input.  The rationale for doing so would have been to enable important safety information to be gathered from a user of the device and communicated to appropriate individuals or agencies.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of Graham et al (US 2020/0202470) in view of Fechtel et al (US 2020/0280827).

Regarding claim 11: Itou, modified, discloses the limitations of parent claim 10, as indicated above.  Itou does not explicitly disclose the limitations: wherein the user input includes a selection of the primary network access device or the long-range radio transceiver, and the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 7, Fechtel discloses determining whether a RAT and the associated network access device is a primary interface based in part on user preferences.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to enable the user to provide preferences which influence the decision of interface selection as suggested by Fechtel and to thus control the transmission of the main message via the primary network access device or the transmission message via the long-rage radio transceiver based in part on those preferences.  The rationale for doing so would have been to enable the user to indicate a preference for one interface over another for reasons such as cost, performance, etc. to better align the device’s behavior with the desires of the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of McPhee et al (US 10,887,808) and in view of Kaminski (US 10,580,286).

Regarding claim 15: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: receive a received message via the long-range radio transceiver; control the output device to output data corresponding to the received message; identify a target recipient of the received message based on the received message;  24 41822-0157-993Attorney Docket No. 15269-44400 determine a re-transmit condition in response to a failure to determine that the target recipient is in the vehicle; and control the long-range radio transceiver to transmit the receive message in response to determining the re-transmit condition.  However, Kaminski discloses the use of a “digital entity” such as vehicle 102b or user terminal 140 of Figure 2.  This digital entity can be used as an alternate device for communicating an emergency message in the situate where the TCU is damaged in the accident which triggered the emergency message (see 4:37-57 and 5:48-6:11, for example).  Thus, device 102b is configured to receive an emergency message from the vehicle involved in the accident 102a for the purpose of forwarding the emergency message to the server 186.  The vehicle 102b clearly determines that the message is intended for the server 186 (not itself) and that the intent is for the message to be re-transmitted (a re-transmit condition is indicated in the message which requests the vehicle 102b to forward the message) and then transmits the message to the server 186 via a long-range radio transceiver.  Further, as indicated in 6:39-47, the message may control the output device (a user interface or display, for example) to invite the user to take a picture or video of the accident scene to upload to the server.  Thus, in Kaminski, the received message triggers the device to control the output device to output data corresponding to the received message (the invitation to take a picture/video).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to utilize nearby vehicles such as 102b to help forward messages from a vehicle involved in an accident and to further prompt a user for action (such as taking a picture) when the message is received.  The rationale for doing so would have been to improve the reliability of the message by using alternate transmission paths in the case of failure of a first transmission path and to improve the effectiveness of the response to an accident by providing more information (such as a picture or video) to the responding personnel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of McPhee et al (US 10,887,808) in view of Kaminski (US 10,580,286) in view of Speaker (US 2020/0029194).

Regarding claim 16: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: wherein the ECU is further configured to: identify a target recipient of the second data; include information corresponding to the target recipient in the transmission message; receive a confirmation message from a device associated with the target recipient indicating that the transmission message was received by the device associated with the target recipient; and control the output device to output data indicating that the confirmation message was received.  
However, Kaminski discloses a vehicle which detects an emergency (an accident/collision) and transmits an emergency message indicating the emergency condition.  For example, consider 4:37-57 of Kaminski, which indicates that responsive to detecting an accident based on sensor data, the vehicle transmits an emergency message including relevant information such as location and type of impact to a server.  This clearly discloses that the vehicle identifies a target recipient (the server 186) of the second data (relevant information).  Further, as indicated in 5:15-21, the message indicates information corresponding to the target recipient as the vehicle asks the transceiver to forward the message to the server 186.  Finally, in step 320 (and 7:27-32), the vehicle receives a confirmation that the message was successfully sent to the target device (server 186).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to include the automated transmission of an emergency message in response to the detection of an accident by sensor data as suggested by Kaminski.  The rationale for doing so would have been to prompt a response by emergency personnel when an accident is detected, as suggested in 4:52-57 of Kaminski.
However, Itou, modified by Kaminski, does not explicitly disclose the limitation: further comprising an output device configured to output data and control the output device to output data indicating that the confirmation message was received.  However, Speaker discloses a system in which a vehicle transmits an emergency message when the likelihood of an emergency situation has been detected.  The vehicle of Speaker includes an output device (the headlight as well as any other device used to present the confirmation signal to the user in step 223 of Figure 2).  Further, Speaker discloses using an output device to notify the user that the emergency message has been sent (see [0077] – the light device “may pulse on and off once an emergency reporting to a dispatcher is confirmed” and step 223 of Figure 2 and [0078], which indicates that the user is presented with a confirmation when a successful connection has been made; see also [0017], which indicates that the notification may be provided via an integrated display screen, speaker, etc.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou, modified, to further indicate (using an output device) to the user that the emergency message has been successfully sent.  The rationale for doing so would have been to enable the user to know that help is on the way in the event of an emergency situation, providing peace of mind to an injured rider, as suggested by Speaker in [0095].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US 2020/0389833) in view of Tada et al (US 2019/0289436) in view of McPhee et al (US 10,887,808) in view of Graham et al (US 2020/0202470) in view of Fechtel et al (US 2020/0280827).

Regarding claim 17: Itou, modified, discloses the limitations of parent claim 13, as indicated above.  Itou does not explicitly disclose the limitations: further comprising an input device configured to receive user input to be transmitted to a remote device, the user input including a selection of the primary network access device or the long-range radio transceiver, wherein the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and  25 4822-0157-9693Attorney Docket No. 15269-44400 generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, providing an input device to receive user input an generating a transmission message based on the input is known in the art.  Consider Graham, for example, which discloses the use of a user interface which presents an input button to generate an emergency message that is transmitted to one more emergency contacts in the event of an emergency or threat (see [0110]-[0112], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to provide a user input device to receive user input to be transmitted to a remote device and to generate a message based on that input.  The rationale for doing so would have been to enable important safety information to be gathered from a user of the device and communicated to appropriate individuals or agencies.
Itou, as modified above, does not explicitly disclose the limitations: further comprising an input device configured to receive user input, the user input including a selection of the primary network access device or the long-range radio transceiver, wherein the ECU is further configured to: generate a main message to be transmitted via the primary network access device based on the user input, and control the primary network access device to transmit the main message in response to the selection including the primary network access device; and  25 4822-0157-9693Attorney Docket No. 15269-44400 generate the transmission message, and control the long-range radio transceiver to transmit the transmission message in response to the selection including the long-range radio transceiver.  However, Fechtel discloses a similar system involving vehicles with multiple network interfaces.  Further, as indicated in Figure 7, Fechtel discloses determining whether a RAT and the associated network access device is a primary interface based in part on user preferences.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itou to enable the user to provide preferences which influence the decision of interface selection as suggested by Fechtel and to thus control the transmission of the main message via the primary network access device or the transmission message via the long-rage radio transceiver based in part on those preferences.  The rationale for doing so would have been to enable the user to indicate a preference for one interface over another for reasons such as cost, performance, etc. to better align the device’s behavior with the desires of the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 4, 2022